DETAILED ACTION
Claims 44-63 are under current consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See at least p. 9. 
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, 57  and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

However, claim 47 is directed to (in part): a step of contacting the bacterium with at least one recombinant phagemid or plasmid. 
The claim is not clear for the claim on which claim 49 depends from indicates that it is nucleic acid which contacts the bacterium.
Consultation of the instant specification did not lead to further clarification. 
Claims 57 and 58 appear to contain an error in the wherein clause. See claim 57 which is directed to “wherein the phagemid vector is a P1 bacteriophage” but it appears that it should read as ---wherein the phagemid vector is derived from a P1 bacteriophage---. This also applies to claim 58 which reads on “wherein the phagemid vector is a lambda bacteriophage”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of US 2015/0064138 (hereinafter as “Lu”-cited by the IDS), US2013/0326645 (hereinafter as “Cost”-see attached form 892), Murphy et al. (J. Bacteriol., 1991-see attached form 892) and US20030049841 (hereinafter as “Short”-see attached form 892).
The claims are directed to (in part): a phagemid or plasmid vector encoding an endonuclease and optionally an exogenous protein inhibiting DSB repair and methods of use thereof; see at least claim 44.
Lu describes using the CRISPR/Cas system to destroy microbial organisms via sequence-specific targeting of a gene, including a gene which may be harmful to humans; see para. 5. The inventor teaches that a phagemid may be used as a method of delivery and antibiotic-resistance gene may be targeted as a gene of interest; see para. 6 and 7 and instant claim 54. See para. 16, 20 and 21 for describing the CRISPR/Cas system, comprising a Cas9 nuclease, E. coli as the microbial cell or host 
Lu does not explicitly describe that the phagemid further comprises an exogenous protein inhibiting DSB repair, including a lambda Gam protein (claims 44, 47, 55 and 60); wherein the exogenous protein is encoded by the same vector as the endonuclease or by a separate vector (claims 48, 62 and 63); wherein the endonuclease specifically cleaves the chromosomal or extrachromosomal DNA of the bacterium at least than 2, 3, 4, 5, 6, 7, 8, 9 or 10 different sites (claim 50); wherein the phagemid is lambda (claims 51, 56, 58 and 60); wherein the bacterium comprises a recBCD homologous repair pathway (claim 52); and, wherein the composition further comprises an antibiotic (claim 61). 
Cost teaches that the CRISPR/Cas system can be engineered to create a DSB at a desired target in a genome, and repair of the DSB can be influenced by the use of repair inhibitors to cause an increase in error prone repair; see para. 108.
Murphy describes the lambda Gam protein which inhibits the activities of the RecBCD enzyme of E. coli; see whole document, including title and instant claim 52, given this reference indicates that the RecBCD is inherently comprised by E. coli. 

It would have been obvious for one of ordinary skill in the art at the time of the invention to treat an antibiotic-resistant E. coli with the combination of CRISPR/Cas9 specific to an antibiotic-resistant gene and an inhibitor of DSB repair, including a lambda Gam protein. One would have been motivated to do so for the advantage of destroying antibiotic-resistant E. coli. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a single vector encoding the CRISPR/Cas9 system and the lambda Gam protein or two separate vectors, each encoding the CRISPR/Cas9 system and the lambda Gam protein. One would have been motivated to do so for the advantage of treating a bacterium via a 1:1 ratio of the CRISPR/Cas9 system and the lambda Gam protein on a single vector or using different ratios of the two vectors.
Note that cleaving of the chromosomal or extrachromosomal DNA of the bacterium at least than 2, 3, 4, 5, 6, 7, 8, 9 or 10 different sites by endonuclease is dependent on the nucleic acid sequence of the bacterium, such as its genome. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a known phagemid of the prior art, such as the lambda phagemid as described by Short. One would have been motivated to so for the expression of protein.

There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the prior art; for example, the use of phagemid, CRISPR/Cas9 programmed to target genes of interest, lambda Gam protein has been functionally characterized, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648